Exhibit 21 SUBSIDIARIES The following is a list of the significant and other active subsidiaries of the Company as of September 17, 2008: Significant Subsidiaries Jurisdiction of Incorporation Telecommunications Transmission Segment Comtech EF Data Corp. Delaware Comtech Systems, Inc. Delaware Mobile Data Communications Segment Comtech Mobile Datacom Corporation Delaware RF Microwave Amplifiers Segment Comtech Xicom Technology, Inc. California Other Active Subsidiaries Telecommunications Transmission Segment Comtech Antenna Systems, Inc. Delaware Comtech AHA Corporation Delaware Memotec Inc. (a subsidiary of Comtech EF Data Corp.) New Brunswick, Canada Comtech Tiernan Video, Inc. Delaware Beijing Comtech EF Data Equipment Repair Service, Co., Ltd. China RF Microwave Amplifiers Segment Comtech PST Corp. New York Xicom Technology Europe, Ltd. United Kingdom Mobile Data Communications Segment Comtech AeroAstro, Inc Delaware
